                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
GREGORY ROSS,                       )
                                    )
                    Plaintiff,      )
                                    )
      v.                            )                Civil Action No. 18-0671 (ABJ)
                                    )
GEORGETOWN                          )
UNIVERSITY, et al.,                 )
                                    )
                    Defendants.     )
____________________________________)

                                 MEMORANDUM OPINION

       Plaintiff Gregory Ross is a member of the Georgetown University Police Department

(“GUPD”). Am. Compl. [Dkt. # 10] ¶ 2. He claims that his employer, Georgetown University,

and his supervisor, Captain Glenette M. Hilton, violated Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000(e) et seq. (2012), and the D.C. Human Rights Act (“DCHRA”) of 1977, D.C.

Code § 2-1402.11, when they allegedly discriminated against him and subjected him to a hostile

work environment. Id. ¶ 1.

       Defendants moved to dismiss the amended complaint, arguing that (1) plaintiff failed to

state a timely claim under both Title VII and the DCHRA; (2) he failed to exhaust his

administrative remedies under Title VII; (3) he failed to make the requisite election of remedies

under the DCHRA; and (4) he failed to sufficiently plead a hostile work environment claim under

Federal Rule of Civil Procedure 12(b)(6). Defs.’ Mot. to Dismiss [Dkt. # 12] (“Defs.’ Mot.”);

Defs.’ Mem. of P. & A. in Supp. of Defs.’ Mot. [Dkt. # 12-1] (“Defs.’ Mem.”) at 5–11. Defendants

also argue that the claims against Captain Hilton should be dismissed entirely because they are

barred or otherwise without foundation. Defs.’ Mem. at 11–14.
       The Court will grant the motion in part and remand the remainder of the case to the D.C.

Superior Court. Plaintiff’s Title VII claims for discrimination, retaliation, and hostile work

environment will be dismissed because they are untimely and fail to state a claim. Since the federal

claims will be dismissed, the Court will not exercise supplemental jurisdiction over plaintiff’s state

law claim, and it will be remanded to the Superior Court for further proceedings.

                                         BACKGROUND

       Plaintiff Gregory Ross began working at Georgetown University on November 6, 1996 as

a Patrol Officer with the University’s Police Department. Am. Compl. ¶ 7. In 2009, he was

promoted to Patrol Sergeant. Id. ¶ 9.

       In 2012, GUPD hired Captain Glenette Hilton, who became plaintiff’s supervisor. Am.

Compl. ¶ 10. Plaintiff asserts that the department then increased its emphasis on racial profiling,

“particularly of African Americans.” Id. ¶ 11. Plaintiff refused to participate in this practice, and

he asserts that his refusal “has resulted in continued negative performance reviews and reprimands,

creating a hostile work environment for him.” Id. ¶ 12. The complaint recounts a number of

incidents that plaintiff alleges were animated by racial discrimination and retaliation:

         1.    On March 2, 2012, plaintiff “was involved in an accident involving a
               university vehicle while exiting a University parking lot,” and while it was
               only a “minor scrape,” and he immediately reported it, “he was nevertheless
               reprimanded.” Am. Compl. ¶ 13. He notes that other officers involved in
               similar accidents were not similarly reprimanded. Id. ¶ 14.

         2.    On October 24, 2012, plaintiff “was suspended for one (1) day without pay
               for insubordination” because he allegedly worked overtime without
               authorization on October 7, 2012. Am. Compl. ¶ 15. The suspension was
               overturned, and on January 23, 2013, his related pay was restored. Id.

         3.    On August 18, 2014, plaintiff was involved in apprehending a bicycle thief.
               The other officers involved received recognition for the arrest, but he did
               not. Am. Compl. ¶¶ 16–17.


                                                  2
4.   In September 2014, plaintiff refused to arrest three young African American
     men who were sitting outside one of the University’s libraries. Am. Compl.
     ¶ 18. Someone had made a report concerning the men, and plaintiff
     responded to the scene, but when he arrived, “he observed no indication of
     wrongdoing,” and he took no action because, according to plaintiff, he
     lacked probable cause. Id. On November 24, 2014, plaintiff was suspended
     for three days as a result of his inaction. Id. ¶ 19. He claims that Captain
     Hilton reprimanded him, stating: “You knew what they were. You grew up
     in D.C. They should have been arrested.” Id. ¶ 20.

5.   On January 8, 2015, plaintiff supervised a team of officers making an arrest,
     but he did not receive recognition for it. Am. Compl. ¶ 21.

6.   On March 15, 2015, during that year’s NCAA Men’s Basketball Annual
     Tournament Selection Sunday, an African-American man was “apparently
     attempting, uninvited, to speak with Coach John Thompson III.” Am.
     Compl. ¶ 22. GUPD was called, and according to plaintiff, the event
     coordinator instructed the officers not to arrest the man. Id. ¶¶ 23–24.
     Plaintiff “assessed the situation, and assigned one of his Officers to monitor
     the individual.” Id. He then left the scene to resume his campus patrol. Id.
     At some point, the same individual renewed his unwelcome attempts to
     contact Coach Thompson, and the assigned officer escorted him to the
     police station where he was issued a “Banning Order.” Id. ¶ 25. On May
     27, 2015, plaintiff was demoted to Special Police Officer by Chief of Police
     Jay Gruber, on the recommendation of Captain Hilton, for “poor work
     performance and failure to adhere to operational guidelines” because he
     failed to stay at the event and arrest the man. Id. ¶¶ 28–31. Plaintiff asserts
     he was following “a written policy of de-escalation.” Id. ¶ 28.

7.   On January 20, 2016, Captain Hilton allowed the University’s SafeRide
     program to continue operating despite a snow storm, and when plaintiff’s
     vehicle slid down the road into another car, he was blamed for the accident.
     Am. Compl. ¶¶ 32–34.




                                       3
       On December 1, 2015, 1 plaintiff submitted an “Intake Questionnaire” to the D.C. Office of

Human Rights (“DCOHR”) alleging that the University had subjected him to discrimination and

retaliation on the basis of his race. Am. Compl. ¶ 37; Intake Questionnaire, Ex. 2 to Pl.’s Mem.

of P. & A. in Opp. to Defs.’ Mot. [Dkt. # 15-1]. On May 19, 2016, a Charge of Discrimination

was filed with the DCOHR. See Charge of Discrimination, Ex. A to Defs.’ Mot. [Dkt. # 12-2]

(“Disc. Charge”). The face of the charge indicates that it was cross-filed with the EEOC. Id.

       On January 29, 2018, plaintiff initiated a civil action in the Superior Court of D.C. against

Georgetown University, Captain Hilton, University President John J. DeGioia, and Chief of Police

Jay Gruber for violations of Title VII and the D.C. Human Rights Act. See Notice of Removal

[Dkt. # 1] (“Removal Notice”) at 1. Defendants removed the action to this Court on March 23,

2018 on the basis of federal question jurisdiction under 28 U.S.C. § 1441(a). Id. at 2–3. On April

26, 2018, plaintiff filed an amended complaint asserting the same claims against Georgetown

University and Captain Hilton (collectively, “defendants”); the parties stipulated to the dismissal

of the other two defendants on May 4, 2018. See generally Am. Compl.; Stipulation of Dismissal

[Dkt. # 11].

       On May 10, 2018, defendants moved to dismiss the complaint. See Defs.’ Mot.; Defs.’

Mem. Plaintiff opposed the motion on June 11, 2018, see Pl.’s Mem. of P. & A. in Opp. to Defs.’




1       In his Amended Complaint, plaintiff states that he submitted the Intake Questionnaire on
December 11, 2015. Am. Compl. ¶ 37. But in his Memorandum Responding to the Court’s March
25 Minute Order, plaintiff states he filed the Intake Questionnaire on December 1, 2015. See Mem.
Responding to Court’s March 25 Order [Dkt. # 19] (“Pl.’s Resp.”) at 1. Whether it was December
1 or December 11 does not make a difference to the timeliness of plaintiff’s claims. The date of
the handwritten Intake Questionnaire is difficult to decipher, but it appears to indicate that it was
filed on December 1, 2015, and so the Court will use this date. See Intake Questionnaire, Ex. 2 to
Pl.’s Mem. of P. & A. in Opp. to Defs.’ Mot. [Dkt. # 15-1] at 2.
                                                 4
Mot. [Dkt. # 15] (“Pl.’s Mem.”), and defendants replied on June 22, 2018. See Defs.’ Reply to

Pl.’s Mem. [Dkt. # 17] (“Defs.’ Reply”).

                                    STANDARD OF REVIEW

       “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Iqbal,

the Supreme Court reiterated the two principles underlying its decision in Twombly: “First, the

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable

to legal conclusions.” Iqbal, 556 U.S. at 678. And “[s]econd, only a complaint that states a

plausible claim for relief survives a motion to dismiss.” Id. at 679, citing Twombly, 550 U.S. at

556.

       A claim is facially plausible when the pleaded factual content “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

a sheer possibility that a defendant has acted unlawfully.” Id. A pleading must offer more than

“labels and conclusions” or a “formulaic recitation of the elements of a cause of action,” id.,

quoting Twombly, 550 U.S. at 555, and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id.

       In evaluating a motion to dismiss under Rule 12(b)(6), a court must “treat the complaint’s

factual allegations as true and must grant plaintiff ‘the benefit of all inferences that can be derived

from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000)

(internal citation omitted), quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979);

see also Am. Nat’l Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011), quoting Thomas v.

Principi, 394 F.3d 970, 972 (D.C. Cir. 2005). Therefore, when considering a motion to dismiss, a

                                                  5
court must construe a complaint liberally in the plaintiff’s favor. Kowal v. MCI Commc’ns Corp.,

16 F.3d 1271, 1276 (D.C. Cir. 1994). Nevertheless, the court need not accept inferences drawn by

the plaintiff if those inferences are unsupported by facts alleged in the complaint, nor must the

court accept plaintiff’s legal conclusions. Id.; see also Browning v. Clinton, 292 F.3d 235, 242

(D.C. Cir. 2002). In ruling upon a motion to dismiss for failure to state a claim, a court may

ordinarily consider only “the facts alleged in the complaint, documents attached as exhibits or

incorporated by reference in the complaint and matters about which the Court may take judicial

notice.” Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002), citing EEOC v. St.

Francis Xavier Parochial Sch., 117 F.3d 621, 624–25 (D.C. Cir. 1997).

                                           ANALYSIS

  I.   Title VII Discrimination and Retaliation Claims

           A. Timeliness

       Title VII requires the “person aggrieved” to file a charge with the EEOC within 180 days

after the alleged unlawful employment practice occurred, but this period is extended to 300 days

if the person “has initially instituted proceedings with a State or local agency.” 42 U.S.C. § 2000e-

5(e)(1). Because plaintiff filed an Intake Questionnaire with the DCOHR, thereby instituting

proceedings with a local agency, he had 300 days from the time of the alleged violation to file his

charge. Am. Compl. ¶ 37; Intake Questionnaire.

       Plaintiff seems to argue that the statute of limitations applicable to his Title VII claims is

one year because the DCHRA provides a one-year statute of limitations. See Pl.’s Mem. at 2

(arguing that the defense’s claim that the complaint is “time-barred under Title VII is irrelevant

because he filed under the [DCHRA] which provides a one-year deadline”). Plaintiff is correct

that the DCHRA establishes a one-year limitations period, see D.C. Code § 2-1403.16(a), but the



                                                 6
statute of limitations set forth in the D.C. Code does not apply to Title VII claims. EEOC v.

Commercial Office Prods. Co., 486 U.S. 107, 123 (1988) (“[S]tate time limits for filing

discrimination claims do not determine the applicable federal time limit.”); see Said v. Nat’l R.R.

Passenger Corp., 317 F. Supp. 3d 304, 319 (D.D.C. 2018) (filing a complaint with the DCOHR

did not render plaintiff’s Title VII claims timely). Thus, 300 days is the correct time period to

apply to plaintiff’s Title VII claims.

       Defendant argues that the claims brought under Title VII are time-barred because the

complaint does not allege that any unlawful employment practices occurred within 300 days of

May 19, 2016, the date plaintiff filed a document entitled “Charge of Discrimination” with the

D.C. agency. See Disc. Charge. Plaintiff asserts that the date he submitted the original Intake

Questionnaire to the DCOHR – December 1, 2015 – should control instead. See Pl.’s Mem. at 2–

3.

       To file a complaint with the DCOHR, all one needs to do is fill out and submit the Intake

Questionnaire. See “File a Discrimination Complaint,” DCOHR, https://ohr.dc.gov/service/file-

discrimination-complaint (last accessed May 29, 2019).             The description of the Intake

Questionnaire states: “Submitting this complaint questionnaire does not constitute the formal filing

of a discrimination charge, but it serves to preserve all rights under the statute of limitations.” See

Intake Questionnaire, Ex. 1 to Pl.’s Mem. [Dkt. # 15-1] (“Intake Questionnaire Description”).

Under the “Acknowledgement” section of the Intake Questionnaire, a complainant has the option

to check a box that states: “I want to file a charge of discrimination, and I authorize OHR to

investigate the discrimination I described above.” Intake Questionnaire at 2. But, plaintiff did not

check that box on his Intake Questionnaire. See id.




                                                  7
        The DCOHR and the EEOC have a work-sharing agreement, which means that “[c]harges

received by one agency under the agreement shall be deemed received by the other agency.”

Schuler v. PricewaterhouseCoopers, LLP, 514 F.3d 1365, 1372 (D.C. Cir. 2008), citing 29 C.F.R.

§ 1626.10(c) (regulations applicable to the ADEA); see 29 C.F.R. § 1601.13(a)(4)(ii)(A) (“Where

the document on its face constitutes a charge . . . the charge is deemed to be filed with the [EEOC]

upon receipt of the document. Such filing is timely if the charge is received within 300 days from

the date of the alleged violation.”). The “charge” plaintiff filed with the DCOHR specifically

states that it is being cross-filed with the EEOC. See Disc. Charge at 2 (indicating that the charge

was “presented to” the EEOC).

        Plaintiff maintains that the Intake Questionnaire he submitted on December 1, 2015

qualifies as a “charge” that was cross-filed with the EEOC for purposes of the statute of limitations.

See Pl.’s Resp. at 1. But the D.C. Circuit has found that an “Intake Questionnaire is not a Charge

of discrimination.” Dyson v. District of Columbia, 710 F.3d 415, 418 (D.C. Cir. 2013). In that

case, the plaintiff filed an Intake Questionnaire with the EEOC alleging sexual harassment claims

under both the DCHRA and Title VII. Id. A charge of discrimination was filed months later,

beyond the time period set forth in Title VII. The Court reasoned that because the Intake

Questionnaire expressly warned claimants that a charge must be filed with the EEOC within the

time limits imposed by law, that the filing of the questionnaire did not toll the statute of limitations.

Id.

        While in the Dyson case, the Intake Questionnaire was filed first with the EEOC, and here

it was filed first with the DCOHR, the DCOHR Intake Questionnaire states on its face that it “does

not constitute the formal filing of a discrimination charge.” See Intake Questionnaire Description;

see       also        “Employment           Intake       Questionnaire          Form,”        DCOHR,



                                                     8
https://ohr.dc.gov/page/employment-intake-questionnaire-form (last accessed May 29, 2019).

And on December 1, plaintiff did not check the box on the Intake Questionnaire with which he

could have stated: “I want to file a charge of discrimination.” Id. Instead, plaintiff filed a separate

document, entitled “Charge of Discrimination,” more than five months later, on May 19, 2016.

See Disc. Charge. at 2. This document does state that it was simultaneously filed with the EEOC,

and that there, it was assigned case number 10C-2016-00435. Id. Indeed, the case number itself

is indication that as far as the federal agency was concerned, the charge was not filed in 2015,

since it is labeled with the year 2016. 2

        Plaintiff points out that the DCOHR Intake Questionnaire states that it preserves all rights

under the statute of limitations. Pl.’s Mem. at 3. And the District’s form does have that effect in

connection with claims brought under D.C. law. In order for the DCHRA claims to be timely, a

plaintiff need only file a “complaint” with the DCOHR “within [one] year of the occurrence of the

unlawful discriminatory practice, or the discovery thereof,” D.C. Code § 2–1403.04(a), and an

Intake Questionnaire qualifies as a “complaint.” See “File a Discrimination Complaint,” DCOHR,

https://ohr.dc.gov/service/file-discrimination-complaint (last accessed May 29, 2019) (instructing

that “[t]o file a complaint with the [DCOHR],” a person must “simply complete an intake

questionnaire and submit it to [the DCOHR]”). But, as the D.C. Circuit explained in Dyson, that




2       While the Intake Questionnaire and Charge of Discrimination are not attached to his
complaint, the Court concludes that they have been incorporated by reference since each is
“referred to in the complaint and [is] integral to [plaintiff’s] claim.” Banneker Ventures, LLC v.
Graham, 798 F.3d 1119, 1133 (D.C. Cir. 2015). Exhibits so incorporated are considered part of
the pleadings and may be considered by the Court on a motion to dismiss without converting the
motion into a motion for summary judgment. Id.; see Fed. R. Civ. P. 10(c).
                                                  9
does not mean that the Intake Questionnaire qualifies as a Charge of Discrimination that was cross-

filed with the EEOC on that date. 3 See 710 F.3d at 418.

        Thus, the Court finds that the “Charge” was filed on May 19, 2016, and that only

allegations based on discriminatory acts that occurred 300 days prior to that date are timely for the

purposes of the Title VII claims. Defendant only alleges one act that occurred within this time

period: that on January 20, 2016, he was blamed for an accident involving a university vehicle.

See Am. Compl. ¶¶ 32–34. For the reasons stated in the next section, this incident does not qualify

as an adverse action for purposes of Title VII.

        Plaintiff also seems to suggest that all of the acts he identifies are related and connected

events, and so they cannot be time-barred since the last act occurred within 300 days of the filing

of the questionnaire. See Pl.’s Mem. at 4–5. But each of the actions asserted by plaintiff is a



3        On June 15, 2016, the DCOHR issued a “Notice of Charge of Discrimination and
Mandatory Mediation.” See Notice of Charge of Discrimination and Mandatory Mediation, Ex. 3
to Pl.’s Resp. [Dkt. # 19-1] (“Notice of Charge”). It states:

        A timely charge of discrimination was received on 12/11/2015 and has been filed
        with the District of Columbia Office of Human Rights (OHR) by the above named
        Complainant against the above named Respondent.

Id. at 1. In a footnote to that paragraph, it states:

        Pursuant to DCMR Title IV §§ 705.2 and 705.4, OHR considers the date of a
        complainant’s initial written contact with OHR to determine timeliness. This case
        may have been transferred from the United States Equal Employment Opportunity
        Commission (US EEOC) to OHR for investigation pursuant to a work sharing
        agreement between the agencies.

Id. at n.1. This Notice was issued on June 15, 2016 – after the Charge of Discrimination had been
filed – so it was technically correct. Id. While at first blush, this document appears to muddy the
waters with respect to the chronology in this case, the Court believes that the date in the Notice
was erroneous and that it does not suffice to alter the nature or legal significance of the
questionnaire that was filed in December. The face of the questionnaire explicitly states that it is
not a charge. And, when the DCOHR issued its Notice on June 15, it attached the May 19, 2016
Charge of Discrimination, not the questionnaire. Id.
                                                   10
discrete act. See, e.g., Arnold v. Jewell, 6 F. Supp. 3d 101, 110 (D.D.C. 2013) (suspension is a

discrete act); Rattigan v. Gonzales, 503 F. Supp. 2d 56, 81–84 (D.D.C. 2007) (transfer is a discrete

act). To the extent that plaintiff relies on these acts to support his claim for retaliation or

discrimination, “discrete discriminatory acts are not actionable if time barred, even when they are

related to acts alleged in timely filed charges.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.

101, 113 (2002).

       The Supreme Court set out the applicable principles in the Morgan opinion:

               Each discrete discriminatory act starts a new clock for filing charges
               alleging that act. The charge, therefore, must be filed within the [prescribed
               statutory] time period after the discrete discriminatory act occurred. The
               existence of past acts and the employee’s prior knowledge of their
               occurrence, however, does not bar employees from filing charges about
               related discrete acts so long as the acts are independently discriminatory and
               charges addressing those acts are themselves timely filed. Nor does the
               statute bar an employee from using the prior acts as background evidence
               in support of a timely claim.

Id. The Supreme Court specifically rejected the concept of a “continuing violations doctrine” with

regard to discriminatory or retaliatory acts. 4 Id. Thus, the Court cannot consider actions outside

the applicable time period, even if they are related to those occurring within the time period, for

discrimination or retaliation claims. And the sole allegation that is timely fails to state a claim.

           B. Failure to State a Claim

       Plaintiff alleges that on January 20, 2016, he was unfairly blamed for an accident involving

a university vehicle, and he attributes this event to his employer’s ongoing discriminatory and

retaliatory bias.   Defendant argues that “non-recognition, reprimand, and blame without




4        This principle does not apply to hostile work environment claims as explained in more
detail in Section II below.
                                                  11
consequences” are not adverse actions sufficient to form the basis of a discrimination claim or a

retaliation claim. Defs.’ Mem. at 6 n.5. The Court agrees.

       To qualify as an adverse employment action for a discrimination claim, an action must be

“a significant change in employment status, such as hiring, firing, failing to promote, reassignment

with significantly different responsibilities, or a decision causing significant change in benefits.”

Douglas v. Donovan, 559 F.3d 549, 552 (D.C. Cir. 2009).            An employee must experience

materially adverse consequences affecting the terms, conditions, or privileges of employment such

that a reasonable trier of fact could find objectively tangible harm. Id.

       For retaliation claims, the term “adverse action” has a broader meaning. In that context,

actions giving rise to claims are “not limited to discriminatory actions that affect the terms and

conditions of employment,” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 64 (2006),

but they may include any harm that “well might have dissuaded a reasonable worker from making

or supporting a charge of discrimination.” Id. at 68; see Baird v. Snowbarger, 744 F. Supp. 2d

279, 290–91, 292 (D.D.C. 2010).

       “Blame” for an accident, without any additional consequences, does not rise to the level of

objectively tangible harm for either discrimination or retaliation. See Baloch v. Kempthorne, 550

F.3d 1191, 1199 (D.C. Cir. 2008) (a letter of reprimand, without tangible consequences, was not

materially adverse and thus could not serve as the basis of a retaliation claim), citing Weber v.

Battista, 494 F.3d 179, 185–86 (D.C. Cir. 2007) (evaluations were “adverse actions insofar as they

resulted in her losing a financial award or an award of leave”). And, to the extent the assignment

of blame was based upon a disagreement over how the events unfolded, “disagreements do not

qualify as adverse actions for purposes of retaliation claims.” Id., citing Burlington N., 548 U.S.

at 68. Plaintiff has not asserted that, other than the “investigation” itself, Am. Compl. ¶ 35, he



                                                 12
suffered any tangible consequences for receiving the blame for the January 2016 accident. And

an investigation into an employee’s conduct, without more, is not an adverse employment action

that will support a Title VII retaliation or discrimination claim. Ginger v. District of Columbia,

477 F. Supp. 2d 41, 53 (D.D.C. 2007) (collecting cases).

       Thus, because plaintiff has asserted no actionable adverse acts within the applicable statute

of limitations, the Court will dismiss plaintiff’s Title VII claims of retaliation and discrimination.

 II.   Title VII Hostile Work Environment Claim

           A. Timeliness

       Plaintiff asserts that because he refused to take part in racial profiling, he was subjected to

a hostile work environment. Am. Compl. ¶ 40. He contends that the suspensions, demotions, lack

of recognition, blame, and reprimands all contributed to create this hostile work environment. 5 Id.

Defendants argue that the hostile work environment claim, like the discrimination and retaliation

claims, is untimely because no act that is “part of the same actionable hostile environment claim”

falls within the 300-day time period. Defs.’ Mem. at 7, citing Morgan, 536 U.S. at 120–21.

       “Hostile environment claims are different in kind from discrete acts. Their very nature

involves repeated conduct.” Morgan, 536 U.S. at 115, citing 1 Barbara Lindemann & Paul

Grossman, Employment Discrimination Law 348–49 (3d ed. 1996) (“The repeated nature of the

harassment or its intensity constitutes evidence that management knew or should have known of




5       Plaintiffs may plead alternative theories of harm that might stem from the same allegedly
harmful conduct. Baird v. Gotbaum (Baird I), 662 F.3d 1246, 1252 (D.C. Cir. 2011) (finding that
a court cannot “dismiss a hostile work environment claim merely because it contains discrete acts
that the plaintiff claims (correctly or incorrectly) are actionable on their own”).


                                                 13
its existence.”). A hostile work environment cannot be said to occur on any particular day. Id.

“Such claims are based on the cumulative effect of individual acts.” Id.

        Morgan explained that if one incident occurred within the applicable statute of limitations,

then incidents that occurred outside this period, as long as they are sufficiently related to the

incident within the time period, “may be considered by a court for the purposes of determining

liability.” Id. at 117.

        But this principle is not unlimited. The D.C. Circuit stated, in an opinion that is binding

on this Court:

                 The Morgan principle is not, however, an open sesame to recovery for time-
                 barred violations. Both incidents barred by the statute of limitations and ones
                 not barred can qualify as “part of the same actionable hostile environment
                 claim” only if they are adequately linked into a coherent hostile environment
                 claim—if, for example, they “involve[ ] the same type of employment
                 actions, occur[ ] relatively frequently, and [are] perpetrated by the same
                 managers.

Baird I, 662 F.3d at 1251, quoting Morgan, 536 U.S. at 120–21. The Court has further explained

that where a time-barred incident “had no relation to the [timely-filed] acts . . . or for some other

reason, such as certain intervening action by the employer, was no longer part of the same hostile

environment claim,” such an incident need not be considered. Id. at 118 (internal quotations

omitted). And it has cited Wilkie v. Dep’t of Health & Human Servs., 638 F.3d 944, 951 (8th Cir.

2011), for the proposition that a court should examine the “nature, frequency, and severity” of the

time-barred incidents to determine whether they are adequately linked, and Wheaton v. N. Oakland

Med. Ctr., 130 Fed. Appx. 773, 787 (6th Cir. 2005) (emphasis omitted), for the proposition that

Morgan requires an inquiry into whether incidents “occurring outside the statutory period

are sufficiently related to those incidents occurring within the statutory period as to form one

continuous hostile work environment.” Baird I, 662 F.3d at 1251 (emphasis in original).



                                                  14
       Because one event falls within the applicable statute of limitations – the January 2016

accident – the Court must determine whether the alleged incidents that occurred prior to that date

are sufficiently linked by examining the type of actions asserted, the frequency with which they

occurred, and whether they were perpetrated by the same person. “That does not mean that it will

always be necessary for the component-acts comprising a hostile work environment to be identical

or to take the same form; however, there must be a ‘common thread’ among them.” Mason v.

Geithner, 811 F. Supp. 2d 128, 178 (D.D.C. 2011); see Baird v. Gotbaum (Baird II), 792 F.3d 166,

171 (D.C. Cir. 2015) (finding that the incidents asserted “had little to do with each other” because

they “span[ned] eight years and involv[ed] different people doing different things in different

contexts” and plaintiff made “no serious attempt to tie them together”).

        Plaintiff connects a series of unfortunate events to his refusal to participate in the racial

profiling policy as of 2012. Am. Compl. ¶ 11. Plaintiff asserts that in 2012, he was reprimanded

for being involved in an accident using a university vehicle, and that Captain Hilton suspended

him for one day for allegedly working overtime without authorization. Id. ¶¶ 13–15. Two years

later, in 2014, he was not recognized for his participation in an arrest although others were

recognized, and he was suspended on a different occasion that year for three days for deciding not

to arrest other individuals. Id. ¶¶ 16–20. In 2015, he did not receive recognition for making an

arrest, and he was demoted by Chief of Police Gruber upon Captain Hilton’s recommendation. Id.

¶¶ 21–29. Finally, in 2016, he was blamed for losing control of a car during a snow storm. Id.

¶¶ 32–34. Plaintiff asserts that Captain Hilton was behind all of these incidents, and the incidents

were of similar types – lack of recognitions, reprimands, and suspensions. But, the incidents

occurred relatively infrequently – there were only seven events over a span of four years – and the

plaintiff only manages to characterize them as events of a similar type by lumping three types of



                                                 15
events of a markedly different nature into a single category. While plaintiff may have been equally

chagrined by all of these instances, in which, in his view, he was treated unfairly, that broad

similarity is not enough to make an occasion when he was not recognized for good police work

similar in type to an occasion when his control of an automobile was called into question. And

that lack of recognition happened only one other time, four years before.

       So, applying the guidance that has been supplied by the D.C. Circuit, the Court cannot

conclude that the Morgan principle applies in this case. But even if, viewed in the light most

favorable to plaintiff, the acts asserted in his complaint could “collectively constitute one unlawful

employment practice” since they all demeaned the plaintiff in some way, the claim fails for other

reasons.

           B. Failure to State a Claim

       Under Morgan, the “acts giving rise to a hostile work environment claim must collectively

meet the independent requirements of that claim (i.e., be ‘sufficiently severe or pervasive . . .’).”

Baird I, 662 F.3d at 1252.

       In the employment discrimination context, a work environment is considered hostile when

it is “permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 (1998), quoting Harris

v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993); see Ayissi-Etoh v. Fannie Mae, 712 F.3d 572,

577 (D.C. Cir. 2013). A court should consider “all the circumstances, including the frequency of

the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a

mere offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Faragher v. City of Boca Raton, 524 U.S. 775, 787–88 (1998); see Baloch, 550

F.3d at 1201. The complained of conduct must be “extreme” to constitute “a change in the terms
                                                 16
and conditions of employment.” Faragher, 524 U.S. at 788. Assessment of a hostile work

environment claim has both subjective and objective components: the complainant must perceive

the environment to be abusive, and the environment must be objectively hostile or abusive. See

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21–22 (1993).

       At the motion to dismiss stage, plaintiff need only plead “sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 129 S. Ct. at 1949, quoting

Twombly, 550 U.S. at 570. Accepting all of plaintiff’s factual allegations as true, the Court still

finds that he has not alleged conduct that is “sufficiently severe or pervasive” to state a plausible

hostile work environment claim.

       First, “[a]lthough [plaintiff] has offered a theory to link together the acts comprising [his]

claim, the acts span a period of several years and were relatively infrequent.” Laughlin v. Holder,

923 F. Supp. 2d 204, 220 (D.D.C. 2013). There were two years between the first suspension and

the second suspension, and six months between the second suspension and the demotion. Also,

the first suspension was overturned three months after it occurred, and his related pay was restored.

Am. Compl. ¶ 15. These acts are more correctly described as isolated incidents than as pervasive

conduct that might plausibly have created a hostile condition. See McCain v. CCA of Tennessee,

Inc., 254 F. Supp. 2d 115, 121 (D.D.C. 2003) (“[A]lleged harassment is generally not held to be

sufficiently severe or pervasive to create a hostile work environment where it is limited to isolated

incidents.”).

       Second, the reprimands and lack of recognition are not so “severe” or “offensive” to rise

to a hostile work environment. See Burlington N., 548 U.S. at 68 (“personality conflicts . . . are

not actionable” under Title VII); Baloch, 550 F.3d at 1201 (finding that allegations of insult, public

humiliation, and verbal clashes, along with the sporadic nature of the conflicts, did not rise to the



                                                  17
level necessary to support a hostile work environment claim). Seven incidents over four years,

two of which were simply verbal reprimands and two that involved only an absence of recognition,

do not constitute an “abusive” environment.

       “[P]laintiff may not combine discrete acts to form a hostile work environment claim

without meeting the required hostile work environment standard.” Baird I, 662 F.3d at 1252.

Here, plaintiff has not stated a claim for hostile work environment because the incidents he relays,

taken together, are not sufficiently severe or pervasive. Because the Court finds that plaintiff has

failed to state a claim for hostile work environment under Title VII, the Court need not address

defendants’ other arguments and will dismiss the claim.

III.   Plaintiff’s DCHRA Claims and Jurisdiction

       Only plaintiff’s claims of retaliation, discrimination, and hostile work environment under

the DCHRA remain. “[I]n any civil action of which the district courts have original jurisdiction,

the district courts shall have supplemental jurisdiction over all other claims that . . . form part of

the same case or controversy . . . .” 28 U.S.C. § 1367(a). The exercise of supplemental jurisdiction

is within a court’s discretion, Shekoyan v. Sibley Int’l, 409 F.3d 414, 423 (D.C. Cir. 2005), and a

district court may decline to maintain such jurisdiction where it has “dismissed all claims over

which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). In deciding whether to exercise

supplemental jurisdiction in the absence of a federal claim, a court balances consideration

of “judicial economy, convenience, fairness, and comity.” Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 350 n.7 (1988). “Typically, if all federal law claims have been dismissed, the factors

counsel against exercising supplemental jurisdiction.” Trimble v. District of Columbia, 779 F.

Supp. 2d 54, 60 (D.D.C. 2011) (declining to exercise supplemental jurisdiction over District of

Columbia statutory and common law claims after dismissal of civil rights claim brought under 42



                                                 18
U.S.C. § 1983); see Hillware v. Snyder, 151 F. Supp. 3d 154, 158 (D.D.C. 2015) (declining to

exercise supplemental jurisdiction over DCHRA claims after dismissal of claims brought under

Title VII);.

        Here, with the dismissal of plaintiff’s Title VII claims, no claim remains over which the

Court has original jurisdiction. And the Court finds that the balance of the factors weighs against

exercising supplemental jurisdiction over plaintiff’s remaining District of Columbia law claims.

Accordingly, the Court will decline to exercise its jurisdiction over plaintiff’s DCHRA claims, and

it need not reach the other arguments raised in defendants’ motion to dismiss.

                                           CONCLUSION

        Because the Court finds that plaintiff has failed to state a claim under Title VII, it will grant

defendants’ motion to dismiss in part and dismiss plaintiff’s Title VII claims against both

defendants. And because the dismissal of the federal claims divests this Court of jurisdiction, it

will remand the case and the remainder of defendants’ motion to dismiss to the Superior Court of

the District of Columbia for further proceedings.

        A separate order will issue.

        SO ORDERED.




                                                AMY BERMAN JACKSON
                                                United States District Judge

DATE: June 12, 2019




                                                   19
